Citation Nr: 0008483	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder, and assigned a 30 percent rating evaluation for 
this disability.  The record reflects that the appellant 
filed a notice of disagreement with this rating decision in 
December 1994.  A statement of the case was issued to the 
appellant in June 1995.  The appellant perfected an appeal in 
this matter in August 1995.  The RO subsequently confirmed 
and continued the assigned rating evaluation for the 
appellant's service-connected disability in rating actions 
dated in May 1996, August 1997, and October 1999.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post-traumatic stress disorder is 
currently manifested by flashbacks, sleep difficulties and 
nightmares, with complaints of depression, poor 
concentration, and decreased energy, and is productive of no 
more than moderate social and industrial impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
increased evaluation for his post-traumatic stress disorder 
(PTSD) is well grounded pursuant to 38 U.S.C.A. § 5107, in 
that his claim is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
predicated upon the evidentiary assertions by the appellant, 
and medical evidence pertaining to the service-connected 
PTSD.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992)).  The Board 
is also satisfied that all procurable data has been obtained 
for appellate review, and that the duty to assist as mandated 
by 38 U.S.C.A. § 5107 has been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Taking into consideration that this appeal involves the 
assignment of an initial rating following a grant of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

By rating action dated in February 1994, service connection 
was granted for PTSD.  Evidence reviewed in conjunction with 
this rating evaluation included service medical records, 
private medical reports, and VA medical and outpatient 
treatment reports.  Service medical records were negative for 
any treatment or diagnosis of a psychiatric disorder.

The record discloses that the appellant was hospitalized at a 
VA medical facility in March 1985.  He was evaluated with 
chronic alcohol abuse; chronic poly drug abuse; alcoholic 
hepatitis, resolved; and acute tonsillitis.  The hospital 
report indicated that the appellant reported a 30 year 
history of alcohol use, and a 10 year history of alcohol 
abuse.  He reported daily intake of one half gallon of Vodka 
over the past six month period.  It was noted that the 
appellant had been previously admitted to VA alcohol 
treatment programs in 1977 and 1984, but failed to complete 
these programs.  He indicated that he utilized marijuana 
daily.  The appellant reported a history of symptoms, to 
include delirium tremors, hallucinations, seizures and 
blackouts, and shakes.  It was noted that during this 
admission, the appellant participated in the evaluation phase 
of the alcohol treatment program, underwent psychological 
testing, and showed no drinking behavior while hospitalized.  
His prognosis for recovery was noted to be very poor due to 
the appellant's "rather laxidasical manner" and absence of 
a treatment plan for aftercare.  The medical report indicated 
that the appellant required no medication or follow-up care 
at that time of his discharge.  It was noted that the 
appellant was divorced, and that he was last employed in 1984 
as a construction roofer.  

VA outpatient treatment reports disclose that the appellant 
presented in April 1992, seeking treatment for alcohol 
dependence.  The appellant reported that he had been sober 
for five years, but had resumed drinking for the past eight 
month period.  The appellant reported that he experienced 
symptoms of shakes, hallucinosis, and a withdrawal seizure.  
On evaluation, the appellant was alert, and oriented in all 
spheres.  His thoughts were relevant, logical, and coherent.  
The appellant denied suicidal and homicidal ideation, and 
denied any gestures in the past.  His affect was flat.  He 
denied hallucinations or delusions.  He denied previous 
psychiatric treatment, but noted that he was treated for two 
to three years in the 1970s for PTSD.  The appellant reported 
a history of nightmares during that period, but denied such 
symptomatology at the time of the examination.  It was noted 
that the appellant had been unemployed for the last eight 
month period, after being employed for 10 months as a 
custodian.  He reportedly lost this job after becoming 
violent with this wife.  The appellant was noted to be 
separated from his second wife, and that he resided alone.

The appellant was next seen in February 1993, at which time 
he reported symptoms of nightmares, flashbacks, and an 
inability to sleep, but reported that he screams and acts out 
when he is able to sleep.  When evaluated in March 1993, the 
appellant complained of nightmares.  It was noted that the 
appellant experienced symptoms of irregular sleep, low 
energy, feelings of guilt and worthlessness over the last 
month.  He denied suicidal ideation.  The appellant denied 
depression and anxiety.  The examiner noted that the 
appellant reported possible hypnogenic auditory hallucinative 
episodes in which the appellant heard his name being called; 
however, the examiner indicated that there were no true 
phonemic hallucinations.  Evaluation showed the appellant to 
be alert, oriented, pleasant, and cooperative.  His recent 
and remote memory was intact.  His affect was variable but 
appropriate, with no evidence of depression.  His mood was 
anxious and depressed.  His insight and judgment were 
adequate.  The clinical impression was major depression, 
moderate, and alcoholism, partial remission.  The examiner 
ruled out a diagnosis of PTSD.  In his assessment, the 
examiner also indicated some doubt regarding a diagnostic 
impression of antisocial personality disorder.

An April 1993 clinical notation indicated that the appellant 
reported an initial good response to medication (Doxepin), 
with improved sleeping noted.  On evaluation, the appellant 
was noted to be calm, relaxed, pleasant, and appropriate.  
The clinical assessment was depression, partial remission, 
with history compatible with bipolar disorder.  The appellant 
was also evaluated with alcoholism in remission, and PTSD.

A private medical report, dated in April 1993, indicated that 
the appellant had undergone psychological testing the results 
of which were noted to be consistent with diagnostic findings 
of chronic delayed PTSD, and alcohol dependence secondary to 
PTSD (Axis I).  It was noted that antisocial personality 
disorder was diagnostically ruled out.  It was noted that the 
appellant exhibited PTSD symptoms of recurrent intrusive 
thoughts, recurrent distressive dreams, flashbacks, symbolic 
events anniversaries, avoidance of thoughts and feelings 
associated with trauma, diminished interest, detachment or 
estrangement from others, sense of foreshortened future, 
sleep disturbance, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The examiner evaluated the appellant with 
a guarded prognosis.  It was noted that the appellant's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  In that 
context it was noted that his psychoneurotic symptoms were of 
such severity and persistence that his ability to obtain or 
retain employment was severely impaired.  The appellant's 
social history was noted to include two marriages, each 
ending in divorce.  The first, ended after 11/4 years and 
produced one child.  The second marriage ended after a three 
year relationship and 7 years of marriage, and produced two 
children.  It was also noted that the appellant obtained his 
general equivalency diploma (GED) following his release from 
service.

A May 1993 medical report indicated that the appellant 
underwent private psychiatric evaluation.  At that time, the 
appellant was incarcerated following a then alleged 
aggravated assault against his second wife.  It was noted 
that the appellant's social history was significant for "a 
long history of minor legal difficulties," noted to involve 
approximately 300 reported arrests related to alcohol.  The 
appellant reported a history of alcohol use, and a somewhat 
vagrant lifestyle since his return from Vietnam.  In this 
regard, it was noted that the appellant made a yearly circuit 
from Florida to the northwest region.  It was noted that the 
appellant was twice divorced, and had been chronically 
unemployed, holding only odd jobs.

The medical report indicated that the appellant was seen at 
the VA medical facility as an outpatient for treatment of 
PTSD.  It was also noted that the appellant was placed on 
daily medications of Lithobid and Doxepin.  The appellant was 
also noted to attend individual and group therapy sessions.  
With respect to his military experiences, the appellant 
reported that he served one tour of duty in Vietnam, and was 
medically evacuated after one month of an attempted second 
tour of duty.  While in Vietnam, the appellant reported that 
he served as part of a combined reconnaissance assault 
patrol.  It was the appellant's belief that his duty was to 
"burn villages and arrest all the men."  The appellant 
indicated that his base camp was overrun at least twice, and 
that he witnessed men killed at close range.  He also 
indicated that he participated in collecting the bodies of 
the dead.  The appellant also described events in which he 
saw a soldier tied to a tree and whose skin had been peeled 
away; participated in building to building combat during the 
Tet Offensive; and participated in a unit designed to 
covertly remove Vietcong soldiers and their sympathizers from 
villages and kill them.  He indicated that he "cracked up" 
during this period.  It was noted that the appellant received 
shrapnel wounds in both arms and legs while on night patrol.  
The initial evacuation helicopter was reportedly shot down, 
and the appellant was successfully evacuated in a second 
helicopter.  The appellant indicated that following his 
release from service, he was seen weekly by a psychiatrist 
for symptoms of nightmares, flashbacks, anxiety, and 
impulsive rage.  The appellant reported that he was initially 
diagnosed with paranoid schizophrenia.  He also reported a 
history of alcohol use, which was discontinued in 1985 
following hospitalization for alcoholic hepatitis.  The 
appellant noted occasional binge drinking since that time.  
It was noted that the effect of his drinking is to disinhibit 
him, and that the appellant had become assaultive at times.  
The diagnostic impression included findings of chronic, 
severe PTSD, and alcohol dependence (Axis I); and possible 
antisocial personality disorder (Axis II).  Severe to extreme 
psychosocial stressors were evaluated.  A Global Assessment 
of Functioning (GAF) score of "50 to 60" was indicated.

In his assessment, the physician indicated that the appellant 
experienced traumatic dreams, flashbacks, hypervigilance, 
exaggerated startled response, psychic numbing and intense 
impulse rage.  It was noted that his condition was only 
mildly ameliorated by medication and psychotherapy, and that 
his condition was complicated by alcoholism, and possible 
antisocial personality disorder.  The physician opined that 
there would not be any great improvement in the appellant's 
condition in the foreseeable future.  It was his assessment 
that the appellant required further intense medical and 
psychosocial treatment.  The physician evaluated the 
appellant with severe psychosocial and industrial impairment, 
preventing the appellant from maintaining lasting, supportive 
or effective personal, vocational or academic relationships, 
or maintain ongoing gainful employment. 

In a June 1993 statement, the appellant described the 
traumatic events to which he was exposed during his service 
in Vietnam.  In addition, he reported the symptomatology he 
experienced as a result, and the impact of his symptoms on 
his social and industrial capacities.  He noted that he was 
twice married and divorced.  He attributed the termination of 
each marriage to his PTSD symptoms.  The appellant indicated 
that his symptoms did not improve despite treatment he 
received.  The appellant also reported that his involvement 
in physical altercations was due to his PTSD symptomatology, 
rather than his drinking.  He indicated that he utilized 
alcohol as a means to avoid his flashbacks and nightmares 
regarding his Vietnam experiences.  He recounted that he was 
experiencing a flashback episode when he assaulted his second 
wife.  The appellant reported that VA medical personnel 
warned him of liver damage resulting from his alcohol use, 
and that he stopped drinking from 1985 to 1991, but later 
resumed, and subsequently discontinued his use in 1992.  The 
appellant indicated that he continues to experience PTSD 
symptomatology, and receives ongoing treatment.  He noted 
that he continued to take medication.  It was the appellant's 
belief that he was rendered unemployable due to his PTSD 
condition.

An August 1993 clinical notation indicated that the appellant 
continued to be incarcerated, but noted that he was doing 
well on medication, Lithium and Doxepin.    In October 1993, 
it was reported that the appellant was not sleeping well.  
The appellant reportedly was unable to sleep more than one 
hour at a time.  An assessment of PTSD symptoms was 
indicated.  The assessment also included a finding of bipolar 
depression by history, and alcoholism, currently not 
drinking.  By November 1993, the appellant was evaluated with 
a high degree of problems with sleep, and an extreme problem 
with nightmares.  On evaluation, he denied suicidal and 
homicidal ideation.  His affect was mildly distressed.  An 
assessment of PTSD was noted.  The appellant was continued on 
medication.  

A December 1993 VA PTSD examination report indicated that the 
appellant served in the Republic of Vietnam, and was assigned 
as a light weapons carrier with the infantry.  The appellant 
reported that he was involved in patrolling, and that he 
engaged in several firefights.  The examiner noted that the 
appellant vividly recalled his "first kills," and his 
assistance in gathering body parts for reassembly for 
purposes of a body count.  The appellant also reported 
involvement in setting up ambushes, with a significant number 
of causalities resulting.  The appellant reported that he 
resorted to alcohol use when he returned from Vietnam, and 
received treatment for his alcohol use on more than one 
occasion.  The appellant reported that he had abstained from 
alcohol use since May 1992.  The appellant reported that he 
had been seen on three occasions at the VA medical facility 
for evaluation of his PTSD condition. 

The appellant reported symptoms of flashbacks two to three 
times weekly.  He indicated that he has daily dreams of being 
on patrol in Vietnam.  He also reported symptoms of startled 
response, and sleeping two or three hours each night with 
medication.  During the interview, the appellant indicated 
that he no longer felt useful, noting that when he was in 
Vietnam "at least [he] was doing something."  He indicated 
that he tries to spend time with his family, go fishing, or 
watch television.  He noted that he tends to be alone, and 
avoids people.  He indicated a preference to "get off and 
stay in the woods," where he feels safer.  The appellant 
described his mood as being "ok," but noted that he 
previously would become easily upset and blow up.  He 
reported symptoms of paranoia when in a group setting.  He 
also reported that he was homeless for a period of 15 years 
following the termination of his first marriage, and that he 
hurt people and was unable to hold a job during this time.  
The examiner indicated that much of the history reported by 
the appellant in this regard could not be confirmed by the 
record.  It was noted that the appellant maintained no 
contact with son from his first marriage, while he has only 
limited contact with his two daughters from his second 
marriage.  It was noted that the appellant had "more or less 
alienated some other family members."

On evaluation, the appellant was evaluated to be a large, 
somewhat obese bearded man with very long hair.  The examiner 
noted that the appellant was alert and cooperative.  The 
appellant was noted to respond in a somewhat guarded manner, 
but not inappropriately.  The appellant was noted to answer 
questions relevantly, organize and express his thoughts well, 
and volunteer pertinent information.  His speech was of 
normal quality, and productivity.  The appellant was oriented 
to time, place, and person.  His thought content revealed 
some anxiety, and hypervigilance, with increased irritability 
and low tolerance and poor control often resulting in 
assaultive behavior.  It was noted that some of these 
assaults were noted to be quite serious, as evidenced by his 
present incarceration for attacking his second wife.   It was 
noted that the appellant's history was significant for 
alcohol abuse.  The examiner noted with respect to the 
diagnosed paranoid schizophrenia, that at the time of this 
diagnosis the appellant was divorced, living on the street, 
and probably into drug use.  It was noted that there were no 
clinical indications of a schizophrenic process noted on 
examination.  The appellant was noted to experience disturbed 
sleep, both initially and by waking, from nightmares 
involving patrols which he described as a nightly occurrence.  
The appellant was also noted to experience symptoms of 
flashbacks precipitated by any reminders, depression, 
intrusive thoughts, and feelings of worthlessness.  He denied 
any suicidal thought or intent.  The examiner noted a 
diagnostic impression of PTSD, chronic, evaluated as at least 
moderate in severity, and mixed personality disorder, 
chronic, evaluated as severe  in nature.  The examiner 
evaluated the appellant's incapacity as fairly marked 
"considering the total picture."

In his assessment, the examiner indicated that the 
appellant's history, presenting symptoms, and the opinions 
noted by other examining physicians might tend to 
substantiate and support a diagnosis of PTSD.  He further 
noted his opinion that the appellant also had a mixed 
personality disturbance of some severity, opined to be  life 
long pattern, antisocial, borderline, and explosive. 

Based upon this evidence, the RO granted service connection 
for PTSD, and evaluated this disorder as 30 percent disabling 
under Diagnostic Code 9411.

The record discloses that the appellant underwent VA 
examination in July 1997.  He reported continued difficulty 
with sleeping with nightmares daily despite medication.  In 
this context, it was noted that the appellant was being 
treated with Doxepin and Lithium.  The appellant estimated 
that he slept for one hour, or no more than two hours, at 
most, and that he slept no more than three hours in any ten 
hour period.  He noted that he occasionally awakens from a 
dream and is out of his bed.  The appellant indicated that he 
sometimes has one bad dream, or may have up to three bad 
dreams nightly.  He indicated that he feels "tired and 
beat" during most of the day.  He described a recent 
incident in which he experienced a flashback of an 1968 
ambush three weeks earlier, while performing his janitorial 
work in the prison.  He was reportedly discovered by other 
inmates shaking and out of contact with his surroundings.  
The appellant also reported that he was short-tempered, and 
that he remained in a state of constant anxiety that he may 
lose control of his behavior.  The examiner indicated that 
the Lithium was prescribed for this reason, but had been only 
minimally helpful.  It was noted that other medications that 
the appellant had taken  had increased the severe nature of 
his dreams.  

It was noted that the appellant is alienated from his former 
spouses, and the three children born of these marriages.  
With respect to his second wife, the appellant indicated that 
he attacked her when he "decided that she was emotionally 
abusing one of their children."  It was noted that the 
appellant reported marital problems relative to each of his 
two marriages due to his PTSD symptomatology.  In particular, 
the appellant reported that his first wife was disturbed when 
he would arise from bed at night, and wander into a wooded 
area with a loaded shotgun.  His second wife reportedly had 
told the appellant that he often sat in their front yard with 
a loaded gun.  The appellant reported little recollection of 
behaving in this manner.  

The report indicated that the appellant reported that he 
stopped using alcohol in February 1985, when he was evaluated 
with liver damage.  He noted that he resumed his alcohol use 
again in 1991, because of his belief that there was nothing 
left to live for.  It was noted that the appellant had a 
history of heroin and marijuana use.  He indicated that he 
rarely watched television, particularly if the program 
featured violence.  The appellant reported that he had worked 
on his reading skills while incarcerated, and that this 
practice had "opened up a whole new world for him."  It was 
noted that the appellant's work history primarily involved 
areas of construction, notably in the roofing industry.  
Maintaining employment was noted to be problematic for the 
appellant because of his difficulty staying alert, which was 
believed to be related to his sleep difficulties.  It was 
noted that the appellant had quit some jobs, but was usually 
fired due to his inability to "keep up."  He reported that 
he encountered someone that he found to be intolerable on 
each of his jobs.  His longest term of employment was for a 
ten month period as a custodian.  

On mental status evaluation, the appellant was noted to be 
moderately overweight, with a large build.  He was also noted 
to be tense and slightly restless during the interview, but 
was alert and cooperative.  He was oriented to time, place, 
and person.  The appellant was noted to exhibit startled 
response to an announcement over the public address system.  
His mood was anhedonic and mildly dejected.  His affect was 
appropriate to expressed thought content.  There was no 
evidence of hallucinations or delusions.  The appellant was 
able to immediately recall three of three items, and two of 
three items after a few minutes.  He was able to recall the 
names of the four most recent United States presidents, and 
he made no errors during the first five calculations of 
serial sevens from 100.  The appellant was also able to spell 
in reverse a word consisting of five letters.  The diagnostic 
impression was chronic PTSD, alcohol and polysubstance abuse 
in sustained remission (Axis I), and personality disorder, 
not otherwise specified, with cluster B traits (provisional) 
(Axis II).  The appellant was evaluated with stressors of 
incarceration, alienation from family members, and remote 
combat stress.  A GAF score of 55 was indicated.

The appellant was afforded further VA examination for his 
service-connected disability in September 1999.  The medical 
examination report indicated that the appellant reported 
continued nightmares and flashbacks, with difficulty 
sleeping.  The appellant indicated that he had several 
nightmares concerning his Vietnam experience each night.  He 
reported a particular recurrent dream involving a patrol and 
ambush in 1968 when he received gunshot wounds.  He also 
reported that he experienced blackouts.  The examiner 
indicated that the recorded medical history was negative for 
blackout episodes.  When questioned regarding the nature of 
these episodes, the appellant described these as episodes 
during which he loses track of what is going on around him, 
without experiencing a loss of consciousness.  The appellant 
also reported an increase in the frequency of his flashbacks, 
described as thoughts of Vietnam.  He also reported 
daydreams, in which he pictures himself somewhere else in his 
mind.  The appellant reported that he slept no more than two 
to three hours each night, with no more than one hour of 
sleep at a time.  It was noted that the appellant was being 
continued on the same course of medication, Doxepin and 
Lithium, since the time of his incarceration.   It was also 
noted that he had not received psychiatric care through the 
prison system while incarcerated.  The appellant was noted to 
be employed in the laundry facility in the prison, where he 
works folding and distributing clothing.  The appellant 
reported that his reading skills had improved since his 
incarceration.  He noted that he enjoyed reading horror 
stories.  The appellant indicated that he had incurred three 
disciplinary actions against him since 1996, described as 
administrative infractions.  The examiner noted that the 
appellant minimized the severity of these incidents.  

On mental status evaluation, the appellant reported 
subjective complaints of feeling depressed all of the time, 
and difficulty sleeping.  He also reported feeling badly 
about himself, decreased energy level, poor concentration, 
and suicidal thoughts without a specific plan.  The examiner 
indicated that the appellant reported multiple symptoms of 
avoidance, and recurrent thoughts and dreams.   The examiner 
indicated that the appellant was neatly groomed.  He was 
alert, oriented, cooperative, and his speech was fluent and 
at a normal rate and rhythm.  His mood was euthymic despite 
his complaint of feeling depressed.  His affect was bland, 
but full and appropriate to his expressed thoughts, with no 
lability of affect.  The appellant's thought process was 
coherent, although he reported auditory hallucinations.  The 
examiner noted that this complaint had not been reported to a 
treating psychiatrist at the prison.  The appellant denied 
any specific ideas, intentions, or plans of harming himself 
or others.  It was noted that the appellant scored 30 of 30 
on the Folstein mini mental status examination.  His fund of 
knowledge was noted to be impaired when providing the names 
and order of the United States presidents.  He was able to 
provide an abstract interpretation of a proverb.  The 
diagnostic impression was chronic PTSD, and alcohol and 
polysubstance abuse in sustained remission (Axis I).  An 
assessment of personality disorder, not otherwise specified 
with cluster-B traits (Axis II) was noted.  The appellant was 
evaluated with stressors of incarceration, alienation from 
family members, and combat stress, noted to be remote in 
nature.  A GAF score of 50 was indicated.  In his assessment, 
the examiner indicated that the assigned GAF score reflects 
the appellant's reported suicidal ideation without intention 
and plan. 


Analysis

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130.  61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(O.G.C. Prec 11-97).  Thus, the appellant's claim for 
psychiatric disorder, claimed as PTSD, must be evaluated 
under both the old and the new rating criteria to determine 
which version is most favorable to him.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's PTSD condition is currently evaluated as 30 
percent disabling under Diagnostic Code 9411. 

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

Under the revised rating criteria 38 C.F.R. § 4.130 (1999), a 
30 percent evaluation for PTSD is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the appellant's PTSD.  
The Board notes the appellant's PTSD condition is primarily 
manifested by complaints of such symptomatology as 
nightmares, sleep disturbance, depression, irritability and 
agitation, and anxiety.  The objective medical evidence of 
record confirms that the appellant is experiencing some 
residual psychiatric symptomatology relative to his PTSD 
condition.  However, VA examinations in 1997 and 1999 showed 
the appellant to be coherent and relevant, with affect 
appropriate to his thought content.  The appellant's 
concentration and memory were not evaluated as impaired.  
Further, there was no evidence of hallucination or delusional 
thought processes.  While the appellant previously reported 
subjective complaints of auditory hallucination, the 
objective medical evidence was negative for any true phonemic 
hallucination.  Following a considered review of the 
objective medical evidence, the Board finds that there is no 
evidence of psychiatric symptomatology consistent with the 50 
percent disability level under the revised rating criteria.  
In this regard, symptomatology such as panic attacks, 
difficulty understanding commands, or memory impairment 
marked by retention of only highly learned material or 
forgetting to complete tasks, impaired judgment, or 
difficulty in maintaining effective work and social 
relationships has not been shown.

The record also fails to establish that the appellant's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired, or that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.  Presently, the appellant is 
incarcerated and, thus, has limited social contacts.  He is 
also, apparently, alienated from his family members. The 
appellant has described symptoms of increased irritability 
and angry outbursts with violence.  He is apparently housed 
among the general prison population.  He has received three 
administrative infractions since his incarceration in 1992.  
The record does not disclose any disciplinary actions being 
taken against the appellant, nor does he report any periods 
of solitary confinement or other punitive action arising from 
his conduct while incarcerated.  He works in the prison 
laundry facility, and has reported no difficulties associated 
with his work in this capacity.  The appellant has utilized 
the library facility to improve his reading skills, and now 
enjoys reading.  The appellant has been maintained on the 
same course of medication, and has not required any treatment 
through the prison psychiatric services.  Thus, the Board 
finds that the requirements for an increased rating are not 
met or approximated under the criteria in effect prior to 
November 7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411. 

Finally, the Board notes that while the evidence reflects 
that the appellant's post-traumatic stress disorder impacts 
somewhat upon his functional capacity, in that he suffers 
from chronic sleep difficulties with nightmares, occasional 
flashbacks, and is somewhat irritable and easily angered, 
such symptomatology was fully considered and found to be 
productive of no more than moderate social and industrial 
impairment.  In this regard, the evidence reflects that the 
totality of the appellant psychiatric impairment was shown to 
be attributed to chronic PTSD symptomatology, evaluated as 
moderate in nature, in addition to chronic personality 
disorder which is manifested by severe symptomatology.  

It is the opinion of the Board that the appellant's present 
level of impairment is not currently indicative of a higher 
level of impairment, the amount needed to warrant an 
increased evaluation (to 50 percent or higher) under either 
the old or revised provisions of Diagnostic Code 9411.   The 
Board notes in this regard that the most recent (September 
1999) medical report indicated a GAF score of 50 predicated 
upon the appellant's expressed suicidal thought without a 
plan or intent.  This report, however, reflects that the 
appellant otherwise reported psychiatric symptoms of 
continued sleep disturbance with nightmares, anxiety, and 
depression which is consistent with symptoms and findings 
recorded on prior VA and private evaluation.  In light of the 
Board's review of the record, the Board places substantially 
greater weight on the clinical assessment that such reported 
symptomatology is consistent with GAF score evaluation 
reflective of moderate impairment as noted on VA and private 
treatment reports.  This GAF score assessment is consistent 
with the appellant's disability picture as reflected in the 
recorded medical history.

It is the Board's responsibility to weigh the evidence.  
Following a careful and considered review of the evidence, it 
is the opinion of the Board, however, that the current 
medical evidence, as previously discussed, does not reflect 
that the degree of impairment resulting from PTSD more nearly 
approximates the criteria required for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 under either the 
current or former rating criteria.  As the clear weight of 
the more probative evidence is against the claim, the benefit 
of the doubt doctrine is not for application. 


ORDER

An increased rating evaluation for post-traumatic stress 
disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


